White, C. J.
The sole question presented by this appeal is the ex-cessiveness of the district court’s indeterminate sentence of not less than 5 years or more than 10 years in the Nebraska Penal and Correctional Complex for the crime of forgery. We affirm the judgment and sentence of the district court.
The record in this case shows that the appellant had a prior conviction for burglary. He admitted in open court that he had both escaped from jail and participated in the theft of an automobile. At the same time, charges were pending against the appellant for assault and battery and two further counts of burglary in Hall County, Nebraska. At the same time it appears that Keya Paha County had a warrant for the appellant’s arrest for burglary which had not been served. It also appears that on a previous conviction the appellant had been unsuccessfully paroled therefrom. It further appears that the trial court in accepting the guilty plea and imposing the sentence, directed the dismissal of all *683pending charges against the appellant, pursuant to a plea bargain.
The maximum sentence for the crime of forgery is a period of 20 years and a fine not exceeding $500. No rule of law is better established in this state than the one where punishment of a statutory offense is left to the discretion of the court, a sentence imposed within the statutory limits will not be disturbed unless an abuse of discretion appears. State v. Martin, 185 Neb. 699, 178 N. W. 2d 573. It is apparent, from the recital that we have made herein, that the district court did not abuse its discretion in imposing the sentence that it did under all of the circumstances.
The judgment and sentence of the district court are correct and are affirmed.
Affirmed.